AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

 

 

FORWARDED: Inspected and Released

2 bundles fresh moringa leaves
packing material

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
19-0610KSC July 1,2019 1015am WITHIN SUBJECT PARCEL
Inventory made in the presence of: /
DAN EGERSON CY”
Inventory of the property taken and name of any person(s) seized:
FILED IN THE

5.20 lbs. whole fresh lychee fruit UNITED STATES DISTRICT COURT

DISTRICT OF HAWAII

JUL 02 2019

at & o'clock andAl_min.Q_M
SUE BEITIA, CLERK (

 

Certification

 

to the designated judge.

Date: 7/1/2019

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant

ZA

Executing-officer 's signature

Sarah J. Sonray, PPQ Officer
Printed name and title

 

 
AQ 93 (Rev. 12/09) Search and Seizure Warrant

 

ORIGINAL UNITED STATES DISTRICT COURT

for the
District of Hawaii

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Multicolored cardboard parcel weighing 6.25 pounds. Package Case No.: 19-0610KSC
further Identified by a red-inked numeral 18290 which is 1.25

inches in length.

ee ee es

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the __ Honolulu District of Hawaii
(identify the person or describe the property to be searched and give its location):

The property described above, is in the U.S. Post Office building located at 3600 Aolele Street, Honolulu, HI 96820.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the property
to be seized):

(1) Fresh fruits, (2) fresh vegetables, (3) live plants and parts thereof, (4) seeds and seed pods through the
United States mails, possessed in violation of Title 7, United States Code, Sections 7701 et. seq. and evidence
of said violations.

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or

 

property.
YOU ARE COMMANDED to execute this warrant on or before 7/14/2019
(not to exceed 14 days)
& in the daytime 6:00 a.m. to 10 p.m. Oat any time in the day or night as I find reasonable cause has been

established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

See Below

(name)

C1 I find that immediate notification may have an adverse result listed in 18 U.S.C.§ 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be

searched or seized (check the appropriate box) for days (not to exceed 30).

O until the facts justify; TS ihe later F specifig & f
) OG, #9
ff Un BE

 
  

st

Date and time issued: 7/1/2019

 

 

 

D: af
City and State: | Honolulu, Hawaii PS.C7C Fea yas States Magistrate Judge

 

 

 

Printed name and title
